1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CITY OF DEMING,

 8          Plaintiff-Appellee,

 9 v.                                                                                  NO. 30,881

10 JORGE A. NOVELO,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
13 Daniel Viramontes, District Judge

14 Hofacket Law Firm, LLC
15 Jarod K. Hofacket
16 Deming, NM

17 for Appellee

18 Law Office of Robert F. Turner
19 Robert F. Turner
20 Deming, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 VANZI, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 CELIA FOY CASTILLO, Chief Judge



11 _________________________________
12 JONATHAN B. SUTIN, Judge




                                           2